Citation Nr: 1023411	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-16 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a waiver of overpayment of pension benefits in 
the amount of 
$3,874.00, to include the validity of indebtedness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1954 to 
December 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 decision of the Committee on 
Waivers and Compensation (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In March 2010, the Veteran testified at a travel board 
hearing before the undersigned.  A copy of the transcript is 
of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's indebtedness in the amount of $3,874.00 was 
validly created.

2.  The Veteran is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

3.  VA provided pension benefits in 2005 based on incomplete 
financial reporting by the Veteran.

4.  A partial waiver of repayment of this debt and lower 
monthly payments would not result in unfair enrichment to the 
Veteran; recoupment of monies already paid to indebtedness 
would result in unfair enrichment.

5.  Full recovery of this overpayment in the calculated 
amount of $3,874.00 will subject the Veteran to undue 
hardship and would be against equity and good conscience.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of 
pension benefits in the amount of $3,874.00.  38 U.S.C.A. § 
5112(b)(2) (West 2002); 38 C.F.R. §§ 3.501, 3.652(a) (2009).

2.  The recovery of the entire overpayment of VA pension 
benefits in the amount of $3,874.00 is against equity and 
good conscience and, therefore, partial recovery, in the 
amount of $1,291.00, is warranted.  38 U.S.C.A. §§ 5107, 
5302(a) (West 2002); 38 C.F.R. § 1.963(a), 1.965(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, in Barger v. Principi, 16 Vet. App. 132 
(2002), the Court held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, noting that the statute at 
issue in such cases is found in Chapter 53, Title 38, United 
States Code, and that the provisions of the VCAA are relevant 
to a different Chapter (i.e. Chapter 51).  Therefore, the 
VCAA (and, it follows, its implementing regulations) is not 
for application in this matter.

Nevertheless, the Board notes that the RO explained to the 
Veteran the basis for the denial of his request for waiver of 
overpayment in the Statement of the Case (SOC).  The RO also 
afforded him the opportunity to present information and 
evidence in support of his claim.

In consideration of the foregoing, the Board finds that this 
case is ready for appellate review.

Discussion

I.	Validity of the Debt

The preliminary issue of the validity of a debt is a 
threshold determination that must be made prior to a decision 
on a request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), educational assistance benefits and subsistence 
allowance, insurance benefits, burial and plot allowances, 
clothing allowance, and automobile or other conveyance and 
adaptive equipment allowances.  38 C.F.R. § 1.956(a).

In this case, the Veteran was in receipt of the maximum 
amount of pension benefits based on his reported income.  

Payment of VA pension benefits are made at specified annual 
maximum rates, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521.  In 
determining countable income, all payments of any kind or 
from any source will be included, unless specifically 
excluded by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. 
§§ 3.271, 3.262, 3.272.  

The maximum annual pension rate (MAPR) is set by Congress.  
That rate, which changes annually, is published in Appendix B 
of the Veterans Benefit Administration Manual M21-1.  38 
U.S.C.A. § 1521 (a)(b); 38 C.F.R. § 3.3 (a)(3), 3.21, 3.23.

In this case, the Veteran received pension benefits on a 
monthly basis from February 2005 through November 2005 in the 
amount of $295.00.  He received pension benefits on a monthly 
basis from December 2005 through February 2006 in the amount 
of $308.00.  Therefore, the benefits he received from 
February 2005 to February 2006 totaled $3,874.00.  Such level 
of assistance was provided based on VA's belief that the 
Veteran was receiving income in the amount of $7,276.00 from 
Social Security benefits and was not receiving income from 
earnings, retirement, or from other sources.  

In September 2007, the RO discovered that the Veteran did not 
report self-employment wages in the amount of $52,838.00 for 
the year 2005.  This placed him in excess of the annual 
maximum income for payment of pension in 2005.  Therefore, 
the RO determined that due to the income change, the Veteran 
should not have received benefits in 2005, to commence from 
February 1, 2005, to February 1, 2006.  As outlined above, 
the amount of benefits received during this timeframe totaled 
$3,874.00.   

Accordingly, the Board concludes the overpayment in question 
is a valid debt because he received benefits (notably, 
additional compensation) to which he was not entitled.  See 
38 U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 3.501, 3.652(a).

II.	Waiver of Overpayment

The Veteran seeks waiver of recovery of an overpayment of 
pension benefits in the amount of $3,874.00.  He asserts that 
due to his unemployment, human immunodeficiency virus (HIV), 
older vehicle, and current financial dependence on other 
Government assistance, the recovery of this debt would cause 
financial hardship.

There shall be no recovery of overpayment of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the appellant and the Government.

In making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor (where actions of the 
debtors contribute to the creation of the debt); (2) 
Balancing of faults (weighing fault of the debtor vs. the 
fault of the VA); (3) Undue Hardship (whether collection 
would deprive the debtor or family of basic necessities); (4) 
Defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended); (5) Unjust enrichment (failure to make restitution 
would result in unfair gain to the debtor); (6) Changing 
position to one's detriment (reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation).  38 C.F.R. § 1.965.

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative 
evidence as to any material issue, VA shall give the veteran 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

As outlined below, after weighing all of the enumerated 
factors, the Board finds that partial waiver of overpayment 
in the amount of $1,291.00, or one-third the amount of 
overpayment, is warranted.  Further, the Board finds that 
lower monthly installments, in the amount of $60 per month, 
are in order based upon the Veteran's current financial 
situation.

In the present case, the Veteran was informed that his 
receipt of pension benefits was set at a rate directly 
related to his income from all sources.  In 2005, he did not 
report receipt of a real estate commission in the amount of 
$52,838.00.  VA discovered this unreported income in 
September 2007.  Subsequently, VA retroactively stopped his 
payments from February 1, 2005, to resume on March 1, 2006, 
and began withholding a portion of his pension benefits each 
month, at a rate currently set at $90, in order to recoup the 
debt.

In September 2008, the Committee denied the Veteran's request 
for a waiver of the indebtedness created by the overpayment 
of pension benefits based upon the aforementioned unreported 
income.  Additionally, the Committee stated that they 
reviewed financial information submitted by the Veteran, 
showing that repayment of the debt may pose some degree of 
hardship, and found that failure to make restitution would 
constitute unjust enrichment. 

The Board initially finds that the facts of this case do not 
reveal fraud, misrepresentation, or bad faith on the 
Veteran's part in the creation of the overpayment in 
question.   Indeed, there is nothing in the record suggesting 
that he affirmatively tried to hide his self-employment wages 
in 2005 or actively mislead VA about the circumstances of the 
income.  However, having so concluded, the Board must now 
proceed to the question of whether the collection of the 
overpayment would be against "equity and good conscience."  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  As mentioned, 
pursuant to 38 C.F.R. § 1.965, the standard of equity and 
good conscience will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The responsibility in the 
creation of the overpayment of benefits rests with the 
Veteran, inasmuch as it was due to his failure to keep the RO 
apprised of his wages in 2005.  Thus, the Board finds that he 
bears primary fault in the creation of the overpayment at 
issue.

With respect to the third element, whether the Veteran would 
be subjected to undue hardship if the debt were recovered, a 
financial status report; testimony before the undersigned; 
and a written brief presentation were provided for review 
that demonstrated payment of this debt would cause undue 
hardship to the Veteran.  Specifically, the Veteran contends 
that he is no longer working, pays $150 per month to rent a 
home, requires assistance from the Government for daily 
living expenses (electric, water, and food stamps), had to 
close his bank account due to insufficient funds creating 
overdraft fees, has to pay $89.50 per month on a federal tax 
lien, and expends a lot of funds on his older vehicle.  In 
addition, as mentioned above, VA withholds a portion of his 
pension benefits each month, at a rate currently set at $90, 
in order to recoup the debt.  Therefore, this element serves 
as a basis for partial waiver of overpayment and lower 
monthly payments.

The fourth element of equity and good conscience also 
supports a partial waiver of overpayment and reduced monthly 
payments.  Again, the fourth element to be addressed is 
whether recovery of the overpayment would defeat the purpose 
for which the benefits were intended.  Here, VA awarded 
pension benefits with the purpose of paying the Veteran 
benefits so that his income would be increased to meet a 
specified level.  38 U.S.C.A. § 1521.  Since the information 
of record shows that the Veteran is not able to meet the 
basic necessities of life, collecting the full debt, at a 
rate of $90 per month, would defeat the purpose for which the 
pension benefits were intended.

Also for consideration is whether a waiver of overpayment 
would cause "unjust enrichment."  Put another way, the Board 
must contemplate whether failure to make restitution would 
result in unfair gain.  Here, the Veteran clearly received 
assistance to which he was not entitled after a sizeable 
commission in 2005.  Because there is showing that he 
currently lacks the financial resources to repay his debt to 
VA in full, he would not be unjustly enriched by partial 
waiver of the overpayment and lower monthly payments.  
However, recoupment of monies already paid would result in 
unjust enrichment as it is the Veteran's current, and not 
prior, financial situation that necessitates partial waiver 
of overpayment with lower monthly payments.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the Veteran relinquishing a valuable 
right or incurring a legal obligation.  The Veteran has not 
claimed that he relinquished any right or incurred any legal 
obligation or that he relied upon VA to his detriment, nor do 
the facts show such.  Thus, this sixth element does not 
support the Veteran's request for a waiver of overpayment.

The record does not demonstrate any additional factors which 
should be considered in adjudicating the Veteran's claim for 
a waiver of the indebtedness, and the Veteran has identified 
no other such factors.

After weighing all of the enumerated factors, the Board finds 
that total recovery of the overpayment violates the 
principles of equity and good conscience.  However, although 
the Veteran is at fault for creating the overpayment as he 
did not report all sources of income in 2005, it has been 
shown that full recovery of the debt creates an undue 
hardship and partial waiver of the debt would not result in 
his unjust enrichment.  Therefore, the Board finds that 
partial waiver of overpayment in the amount of $1,291.00, or 
one-third the amount of overpayment, is warranted.  Thus, the 
amount of indebtedness should be calculated as $2,583.00, 
minus any monies already recouped as of the implementation of 
this award.  Further, the Board finds that lower monthly 
installments are in order based upon the Veteran's current 
financial situation.  Specifically, the monthly payments 
should be lowered from $90 to $60 per month to accommodate 
the Veteran's financial situation.  

In reaching the above conclusions, the Board has considered 
the Veteran's statements, to include his testimony provided 
at the March 2010 hearing.  Again, the Board finds that his 
testimony establishes financial hardship with respect to the 
overpayment.  As the preponderance of the evidence is in 
favor of his claim, the "benefit-of-the-doubt" rule applies.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Waiver of recovery of the validly created overpayment of VA 
pension benefits in the amount of $1,291.00, one-third the 
amount of overpayment, to be hereafter paid in monthly 
installments of $60 is granted.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


